SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of May, 2013 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A São Paulo, May 30, 2013. CVM – Comissão de Valores Mobiliários Gerência de Acompanhamento de Empresas - 1 Sra. Nilza Maria Silva de Oliveira Ref.: OFÍCIO/CVM/SEP/GEA-1/Nº 203/2013 Dear Sirs, GAFISA S.A. , (“ Company ” or “ Gafisa ”), a corporation enrolled with CNPJ/MF under No. 01.545.826/0001-07, hereby responds to the Ofício in reference dated as of May 29, 2013, in which is requested that, in relation to the “ news published in this date on the website Valor Econômico, under the title “ Definition about Alphaville is in the final round ”, the Company “ clarifies if the news is true and, in case of confirmation of its truthful, the Company shall clarify the reasons for that not being a material fact ”. As disclosed in the material fact dated as of September 10, 2012 and reinforced on the Notice to Market dated as of February 20, 2013, the Company has, since the date of the first material fact, been studying strategic options for the “Alphaville” business and, for that purpose, continued to have discussions with market participants, including the potential interested mentioned in the news . Notwithstanding, there is, at the present moment, no definition that allows the Company to affirm that will follow either path, the amount involved and the moment that any operation to be effectively executed will be implemented. The market will be kept informed of any fact that allows the Company to affirm its option and disclose the conditions of it is in fact contracted. Best regards, GAFISA S.A. André Bergstein Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:May 30, 2013 Gafisa S.A. By: /s/ Alceu Duílio Calciolari Name: Alceu Duílio Calciolari Title:ChiefExecutive Officer
